500 Boylston Street, Boston, Massachusetts02116-3741 Phone 617-954-4340 / Fax 617-954-7723 May 10, 2010 VIA EDGAR (as Correspondence) United States Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 RE: Post-Effective Amendment No. 45 to Registration Statement on Form N-1A for MFS Variable Insurance Trust II (File Nos. 2-83616; 811-3732) and Post-Effective Amendment No. 29 to Registration Statement on Form N-1A for MFS Variable Insurance Trust (File Nos. 33-74668; 811-8326) (the “Registration Statements”) Ladies and Gentlemen: On behalf of MFS Variable Insurance Trust II (File Nos. 2-83616; 811-3732) and MFS Variable Insurance Trust (File
